



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wood, 2020 ONCA 794

DATE: 20201214

DOCKET: C68770

Juriansz, Jamal and Coroza JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ryan John Richard Wood

Appellant

Jessica Zita, for the appellant

Lisa Fineberg, for the respondent

Heard in writing: December 9,
    2020

On appeal from the conviction entered by
    Justice Marvin Kurz of the Superior Court of Justice, sitting with a jury, on June
    14, 2019.

REASONS FOR DECISION


[1]

Counsel for the appellant in this conviction
    appeal have filed a Notice of Abatement as the appellant died on November 12,
    2020. The court registry is instructed to close this file as abated.


R.G. Juriansz J.A.

M. Jamal J.A.

S. Coroza J.A.


